July 24, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
          LISA OGDEN, STEVEN GAYLE, AND WAYNE WESTBROOK,
                         Appellants/Cross-Appellees

NO. 14-10-01052-CV                          V.

 KENNETH RYALS AS MANAGING TRUSTEE OF EAST TEXAS INVESTMENT
                  TRUST, Appellee/Cross-Appellant
                ________________________________

        This cause, an appeal from the judgment in favor of Appellee/Cross-Appellant,
Kenneth Ryals as Managing Trustee of East Texas Investment Trust, signed July 29,
2010, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      Each party shall be responsible for their own costs incurred in this appeal.

      We further order this decision certified below for observance.